I dissent. I think Lake's activities in 1940 are not in any way relevant to the issues presented in this case. Obviously, had either he or the defendant thought he had any interest or claim in the premises, he would have come in by way of intervention or would have been brought in by way of interpleader.
Nor do I think the decision may properly rest upon the theory that the issue is purely factual and we are bound by the findings of the trial court unless we can say the evidence preponderates against them. Rather, the decision should depend upon the conclusions to be drawn from undisputed facts.
What I regard as the essential and controlling facts in the case are stated in the majority opinion as follows:
"In March, 1941, appellant submitted to Davis a proposal to place a mortgage loan upon the Medical-Dental Building in the sum of $1,300,000 and submitted data concerning the financial situation of the building corporation. The data was known during the trial as exhibits 2, 3, 4, 5 and 6 and contained the same information given by Mr. *Page 75 
Lake, except that exhibit 6 was a letter dated March 26, 1941, advising Davis that the mortgage loan could be broken into a first mortgage of $1,000,000 and a second mortgage of $300,000, the total to bear interest at five per cent until the second mortgage was paid at four and one-half per cent until the principal was reduced to $900,000, four and one-fourth per cent until reduced to $750,000, and the balance at four per cent until the loan was repaid. The mortgage term was to be twenty years.
"April 7, 1941, Davis wrote appellant that his company would not consider the loan in excess of approximately $850,000. March 15, 1942, a loan was made to the respondent in the sum of $1,265,000."
These facts, to my mind, lead irresistibly to the conclusion that plaintiff was the procuring cause of the loan. He presented the data upon which it was finally made. (That Lake submitted similar, or the same, data the year before is wholly immaterial — he did not follow through.)
Plaintiff submitted a definite proposition for a loan in a definite amount. Defendant rejected the proposition and offered a loan in two thirds of the amount. Then it turned around and, ignoring plaintiff, made a loan to his client in substantially the amount embraced in his proposition. I think he earned, and is entitled to, a commission.
BEALS, C.J., and MALLERY, J., concur with BLAKE, J. *Page 76